EXHIBIT 10.2
 
SIXTH AMENDMENT TO RECEIVABLES SALE AGREEMENTS
 
SIXTH AMENDMENT TO RECEIVABLES SALE AGREEMENTS dated as of August 30, 2002 (this
“Amendment”) among Portfolio Receivables, LLC (the “Seller”), Unisource
Worldwide, Inc. (“Unisource”), Asset Securitization Cooperative Corporation (the
“Primary Purchaser”) and Canadian Imperial Bank of Commerce, as a purchaser (in
such capacity, the “Secondary Purchaser,” and together with the Primary
Purchaser, the “Purchasers”) and as servicing agent (in such capacity, the
“Servicing Agent”).
 
WITNESSETH
 
WHEREAS, the Seller, Unisource, the Primary Purchaser and the Servicing Agent
entered into that certain Receivables Sale Agreement dated as of October 1,
1997, as amended (the “Primary Sale Agreement”);
 
WHEREAS, the Seller, Unisource, the Secondary Purchaser and the Servicing Agent
entered into that certain Receivables Sale Agreement dated as of October 1,
1997, as amended (the “Secondary Sale Agreement,” and together with the Primary
Sale Agreement, the “Agreements”);
 
WHEREAS, the parties hereto wish to amend the Agreements in the manner and on
the terms and conditions set forth herein;
 
WHEREAS, Georgia-Pacific Corporation (the “Parent”), the Primary Purchaser, the
Secondary Purchaser and the Servicing Agent entered into that certain Support
Agreement dated as of September 30, 1999;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, the parties hereto agree as follows:
 
SECTION 1.    DEFINED TERMS.
 
Unless otherwise defined herein, the capitalized terms used herein shall have
the meanings assigned to such terms in the Agreements.
 
SECTION 2.     AMENDMENTS TO THE PRIMARY SALE AGREEMENT.
 
(a) Article I of the Primary Sale Agreement is hereby amended by adding the
following definitions in their proper alphabetical sequence:
 
“Adjusted Net Worth” means, at any date, an amount equal to the sum of (a) the
Net Worth at such date plus (b) the Goodwill Amount, if any.
 
“Asset Sales” means any sale or disposition of assets or series of related sales
or dispositions of assets (other than the sale of inventory in the ordinary
course of business).



--------------------------------------------------------------------------------

 
“Covenant Effective Date” means December 6, 2001.
 
“Debt” of any Person means, without duplication, the consolidated Indebtedness
for Borrowed Money of such Person and guaranties of indebtedness of others
provided by such Person, all as determined in accordance with GAAP.
 
“EBITDA” means, as of the end of any Measurement Period, the sum of the
following, calculated for the Parent and its Subsidiaries on a consolidated
basis: (a) net income (or net loss) for such period, plus (b) all amounts
treated as expenses for depreciation, interest and the non-cash amortization of
intangibles of any kind to the extent included in the determination of such net
income (or loss), plus (c) cost of timber sold by North American Timber Corp.
(as long as consolidated with the Parent and to the extent it represents
depletion) to the extent included in the determination of such net income (or
loss), plus (d) all accrued taxes on or measured by income to the extent
included in the determination of such net income (or loss); provided, however,
that net income (or loss) shall be computed for these purposes without giving
effect to extraordinary cash gains or non-recurring, non-cash items.
 
“Georgia-Pacific Credit Agreement” means the credit agreement dated as of
November 3, 2000, as amended to December 5, 2001, among the Parent, Bank of
America, N.A., as issuing bank and administrative agent for itself and the
Lenders, and the other financial institutions party thereto.
 
“Goodwill Amount” means, as of the date of determination of the Net Worth, if
such Net Worth has been reduced as a result of (a) any write-offs of goodwill
attributable to any assets of the Parent or any of its Subsidiaries or (b) any
loss incurred by the Parent or any of its Subsidiaries in connection with Asset
Sales by the Parent or any of its Subsidiaries that is attributable to goodwill,
an amount (but not to exceed $1,000,000,000 in the aggregate) equal to the sum
of (without duplication) (i) the aggregate amount of such write-offs of goodwill
attributable to such assets of the Parent and its Subsidiaries plus (ii) the
aggregate amount of that portion of the loss of the value of the assets sold or
disposed of in connection with such Asset Sales by the Parent and its
Subsidiaries that constitutes goodwill.
 
“Indebtedness for Borrowed Money” of any Person means, without duplication,
 
(a) all indebtedness for such Person for borrowed money, excluding all
indebtedness or obligations of the Parent arising under the Premium Equity
Participating Security Units, whether or not treated as indebtedness under GAAP;
provided, however, that on and after August 16, 2002, all indebtedness of the
Parent arising under the PEPS Senior Deferrable Notes shall be included in the
definition of “Indebtedness for Borrowed Money”;
 
(b) all obligations of such Person issued or assumed as the deferred purchase
price of property or services other than bank overdrafts and trade accounts
payable arising in the ordinary course of business consistent with past
practices;



2



--------------------------------------------------------------------------------

(c) all obligations of such Person evidenced by notes, bonds, debentures,
commercial paper or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;
 
(d) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or creditor under
such agreement in the event of default are limited to repossession or sale of
such property);
 
(e) all rental obligations of such Person under leases capitalized under GAAP;
and
 
(f) all indebtedness of such Person or of others referred to in paragraphs (a)
through (e) secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness.
 
“Interest Charges” means, for any period, for the Parent and its Subsidiaries on
a consolidated basis, the sum of (a) all interest, premium payments, fees,
charges and related expenses of the Parent and its Subsidiaries, determined on a
consolidated basis, in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Parent and its Subsidiaries, determined on a
consolidated basis, with respect to such period under capital leases that is
treated as interest in accordance with GAAP.
 
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA for the Measurement Period most recently completed as of such date to
(b) Interest Charges for such Measurement Period.
 
“Leverage Ratio” means, as of any date of determination, a quotient, expressed
as a percentage, the numerator of which shall be the aggregate amount of all
Total Debt of the Parent and its Subsidiaries on a consolidated basis as of such
date and the denominator of which shall be the sum of (a) Adjusted Net Worth of
the Parent and its Subsidiaries on a consolidated basis as of such date plus (b)
the aggregate amount of all Total Debt of the Parent and its Subsidiaries on a
consolidated basis as of such date.
 
“Lien” means any mortgage, security interest, pledge or lien.
 
“Measurement Period” means a period consisting of four consecutive fiscal
quarters of the Parent and ending on the last day of the most recently completed
fiscal quarter of the Parent.
 
“Minimum Ratings” shall have the meaning set forth in Section 7.4.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.



3



--------------------------------------------------------------------------------

 
“Net Proceeds” means, in respect of any Asset Sales by the Parent or any of its
Subsidiaries, the proceeds in cash received by the Parent or any of its
Subsidiaries with respect to or on account of such Asset Sales, net of: (a) the
direct costs of such Assets Sales then payable by the recipient of such
proceeds, (b) sales, use, income and other taxes paid or payable by such
recipient as a result thereof, and (c) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on Debt secured by a
Permitted Lien on the properties subject to such disposition.
 
“Net Worth” means, at any date, the excess of Total Assets at such date over
Total Liabilities at such date.
 
“PEPS Senior Deferrable Notes” means, collectively, the senior deferrable notes
issued in connection with the Premium Equity Participating Security Units.
 
“Permitted Lien” means the Liens permitted or required by Section 9.01 of the
Georgia-Pacific Credit Agreement.
 
“Premium Equity Participating Security Units” means the 17,250,000 7.50% Premium
Equity Participating Security Units (PEPS Units) issued by the Parent in July
1999 for $862,500,000.
 
“Principal Property” means any mill, manufacturing plant, manufacturing facility
or timberlands, owned by the Parent and/or one or more Restricted Subsidiaries
and located within the continental United States of America; provided, however,
that the term “Principal Property” shall not include (a) any such mill, plant,
facility or timberlands or portion thereof (i) which is financed by obligations
issued by a State, a Territory or a possession of the United States of America
or any political subdivision of any of the foregoing, or the District of
Columbia, the interest on which is excludable from gross income of the holders
thereof pursuant to the provisions of Section 103(a)(1) (but only if by reason
of Section 103(b)(4)(E) or (F)) of the Internal Revenue Code of 1954, as in
effect at the time of the issuance of such obligations, or (ii) which in the
opinion of the Parent’s Board of Directors is not of material importance to the
total business conducted by the Parent and the Restricted Subsidiaries,
considered as a whole; or (b) any timberlands designated by the Parent’s Board
of Directors as being held primarily for development and/or sale rather than for
the production of timber; or (c) any minerals or mineral rights.
 
“Required Net Worth” means, at any date, an amount equal to (a) an amount equal
to the sum of (i) 80% of the Net Worth on November 3, 2000 based upon the pro
forma balance sheet of the Parent delivered pursuant to Section 7.01(j) of the
Georgia-Pacific Credit Agreement, plus (ii) 50% of quarterly net income (with no
deduction for net losses) for the fiscal quarter of the Parent ending after
November 3, 2000 and each fiscal quarter of the Parent thereafter plus (iii)
100% of the net proceeds of the Parent of new capital stock or other equity
interests issued by the Parent or any Restricted Subsidiary after November 3,
2000 less (b) the Timber Adjustment Amount.



4



--------------------------------------------------------------------------------

 
“Restricted Subsidiary” means any Subsidiary of the Parent (a) substantially all
of the property of which is located within the continental United States of
America and (b) which itself, or together with the Parent and/or one or more
other Restricted Subsidiaries, owns a Principal Property.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., and any successor or successors thereto.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more Subsidiaries of such Person, or both, by such
Person.
 
“Timber Adjustment Amount” means $329,000,000, which represents the amount of
adjustments to the Parent’s Net Worth resulting from the redemption of the stock
of the Parent’s timber company and the separation and transfer of the Parent’s
timber business, all of which occurred in the fourth fiscal quarter of the
Parent in year 2001.
 
“Total Assets” means, at any date, without duplication, the total consolidated
assets of the Parent and its Subsidiaries, as determined in accordance with
GAAP.
 
“Total Debt” of any Person means all of the following, whether or not treated as
indebtedness under GAAP: (a) all indebtedness payable within one year from the
date of the creation thereof; (b) all indebtedness payable more than one year
from the date of the creation thereof; and (c) with respect to all indebtedness
payable more than one year from the date of creation thereof, the portions of
such indebtedness that are currently payable. The following shall be excluded
from the definition of “Total Debt”: all indebtedness arising under bank
overdrafts and all indebtedness or obligations of the Parent arising under the
Premium Equity Participating Security Units; provided, however, that on and
after August 16, 2002, all indebtedness of the Parent arising under the PEPS
Senior Deferrable Notes shall be included in the definition of Total Debt.
 
“Total Liabilities” means, at any date, without duplication, the total
consolidated liabilities of the Parent and its Subsidiaries, determined in
accordance with GAAP.
 
“Weekly Activity Report” means the report in the form of Exhibit J hereto to be
provided by the Collection Agent in accordance with Section 7.4 of this
Agreement.
 
(b) Section 7.4 of the Primary Sale Agreement is hereby amended to read in its
entirety as follows:
 
“Section 7.4 Receivables Activity Report. The Collection Agent will provide the
Purchaser with (a) a Receivables Activity Report in the form of Exhibit G no



5



--------------------------------------------------------------------------------

 
later than 15 days following each Settlement Date, for so long as the Parent
maintains long term senior unsecured debt ratings of at least (i) BB+ by
Standard & Poor’s and Baa3 by Moody’s or (ii) BBB- by Standard & Poor’s and Ba1
by Moody’s (the “Minimum Ratings”), or (b) a Weekly Activity Report in the form
of Exhibit J on a weekly basis beginning no later than 7 days following the date
on which the Parent fails to maintain such Minimum Ratings and on Monday of each
week thereafter for so long as the Parent fails to maintain the Minimum Ratings.
The Receivables Activity Report will cover the most recently completed
Settlement Period and the Weekly Activity Report will cover the most recently
completed calendar week.”
 
(c) Section 8.2.1(a)(i) of the Primary Sale Agreement is hereby amended to read
in its entirety as follows:
 
“(i) Reserved;”
 
(d) Section 8.2.1(a) of the Primary Sale Agreement is hereby amended by adding
the following new paragraphs (xiv), (xv), (xvi) and (xvii) in their proper
numerical sequence:
 
“(xiv) the Leverage Ratio as of the end of any fiscal quarter of the Parent set
forth below shall be greater than the percentage set forth below opposite such
fiscal quarter:
 
Fiscal Quarter Ending On:

--------------------------------------------------------------------------------

  
Percentage:

--------------------------------------------------------------------------------

June 29, 2002
  
72.50%
September 28, 2002
  
70.00%
December 28, 2002
  
70.00%
March 29, 2003
  
70.00%
June 28, 2003
  
67.50%
September 27, 2003
  
67.50%
January 3, 2004
  
65.00%
April 3, 2004
  
65.00%
July 3, 2004
  
65.00%
October 2, 2004
  
65.00%
January 1, 2005
  
65.00%
April 2, 2005
  
65.00%
July 2, 2005
  
65.00%
October 1, 2005
  
65.00%
December 31, 2005
  
65.00%

 
“(xv) the Interest Coverage Ratio as of the end of any fiscal quarter of the
Parent set forth below shall be less than the ratio set forth opposite such
fiscal quarter:
 
Fiscal Quarter Ending On:

--------------------------------------------------------------------------------

  
Ratio:

--------------------------------------------------------------------------------

June 29, 2002
  
2.25 to 1.00
September 28, 2002
  
2.25 to 1.00



6



--------------------------------------------------------------------------------

December 28, 2002
  
2.50 to 1.00
March 29, 2003
  
2.50 to 1.00
June 28, 2003
  
2.75 to 1.00
September 27, 2003
  
2.75 to 1.00
January 3, 2004
  
3.00 to 1.00
April 3, 2004
  
3.00 to 1.00
July 3, 2004
  
3.00 to 1.00
October 2, 2004
  
3.00 to 1.00
January 1, 2005
  
3.00 to 1.00
April 2, 2005
  
3.00 to 1.00
July 2, 2005
  
3.00 to 1.00
October 1, 2005
  
3.00 to 1.00
December 31, 2005
  
3.00 to 1.00

 
“(xvi) the Adjusted Net Worth, measured as of the end of each fiscal quarter of
the Parent, shall be less than the Required Net Worth, measured at the end of
such fiscal quarter.”
 
“(xvii) until the Leverage Ratio as of the last day of any fiscal quarter of the
Parent ending after the Covenant Effective Date falls below 65%, the Parent
shall not, and shall not suffer or permit any of its Subsidiaries to, create,
incur, assume or suffer to exist, or otherwise become or remain directly or
indirectly liable with respect to, Total Debt of the Parent and its Subsidiaries
on a consolidated basis the aggregate principal amount of which at any time
outstanding exceeds on a consolidated basis for the Parent and its Subsidiaries
an amount equal to $13,065,000,000 less the aggregate amount of all Net Proceeds
received by the Parent and its Subsidiaries on a consolidated basis at any time
after the Covenant Effective Date from any Assets Sales by the Parent or any of
its Subsidiaries.”
 
(e) The list of exhibits appearing immediately after the table of contents of
the Primary Sale Agreement is hereby amended by adding the following in its
proper alphabetical sequence:
 
“Exhibit J Form of Weekly Activity Report.”
 
(f) The Primary Sale Agreement is hereby amended by adding the “Form of Weekly
Activity Report,” attached hereto as Schedule A, as Exhibit J to the Primary
Sale Agreement.
 
SECTION 3.    AMENDMENTS TO THE SECONDARY SALE AGREEMENT.
 
(a) Article I of the Secondary Sale Agreement is hereby amended by adding the
following definitions in their proper alphabetical sequence:



7



--------------------------------------------------------------------------------

“Adjusted Net Worth” means, at any date, an amount equal to the sum of (a) the
Net Worth at such date plus (b) the Goodwill Amount, if any.
 
“Asset Sales” means any sale or disposition of assets or series of related sales
or dispositions of assets (other than the sale of inventory in the ordinary
course of business).
 
“Covenant Effective Date” means December 6, 2001.
 
“Debt” of any Person means, without duplication, the consolidated Indebtedness
for Borrowed Money of such Person and guaranties of indebtedness of others
provided by such Person, all as determined in accordance with GAAP.
 
“EBITDA” means, as of the end of any Measurement Period, the sum of the
following, calculated for the Parent and its Subsidiaries on a consolidated
basis: (a) net income (or net loss) for such period, plus (b) all amounts
treated as expenses for depreciation, interest and the non-cash amortization of
intangibles of any kind to the extent included in the determination of such net
income (or loss), plus (c) cost of timber sold by North American Timber Corp.
(as long as consolidated with the Parent and to the extent it represents
depletion) to the extent included in the determination of such net income (or
loss), plus (d) all accrued taxes on or measured by income to the extent
included in the determination of such net income (or loss); provided, however,
that net income (or loss) shall be computed for these purposes without giving
effect to extraordinary cash gains or non-recurring, non-cash items.
 
“Georgia-Pacific Credit Agreement” means the credit agreement dated as of
November 3, 2000, as amended to December 5, 2001, among the Parent, Bank of
America, N.A., as issuing bank and administrative agent for itself and the
Lenders, and the other financial institutions party thereto.
 
“Goodwill Amount” means, as of the date of determination of the Net Worth, if
such Net Worth has been reduced as a result of (a) any write-offs of goodwill
attributable to any assets of the Parent or any of its Subsidiaries or (b) any
loss incurred by the Parent or any of its Subsidiaries in connection with Asset
Sales by the Parent or any of its Subsidiaries that is attributable to goodwill,
an amount (but not to exceed $1,000,000,000 in the aggregate) equal to the sum
of (without duplication) (i) the aggregate amount of such write-offs of goodwill
attributable to such assets of the Parent and its Subsidiaries plus (ii) the
aggregate amount of that portion of the loss of the value of the assets sold or
disposed of in connection with such Asset Sales by the Parent and its
Subsidiaries that constitutes goodwill.
 
“Indebtedness for Borrowed Money” of any Person means, without duplication,
 
(a) all indebtedness for such Person for borrowed money, excluding all
indebtedness or obligations of the Parent arising under the Premium Equity
Participating Security Units, whether or not treated as indebtedness under GAAP;
provided, however, that on and after August 16, 2002, all indebtedness of the
Parent



8



--------------------------------------------------------------------------------

 
arising under the PEPS Senior Deferrable Notes shall be included in the
definition of “Indebtedness for Borrowed Money”;
 
(b) all obligations of such Person issued or assumed as the deferred purchase
price of property or services other than bank overdrafts and trade accounts
payable arising in the ordinary course of business consistent with past
practices;
 
(c) all obligations of such Person evidenced by notes, bonds, debentures,
commercial paper or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;
 
(d) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or creditor under
such agreement in the event of default are limited to repossession or sale of
such property);
 
(e) all rental obligations of such Person under leases capitalized under GAAP;
and
 
(f) all indebtedness of such Person or of others referred to in paragraphs (a)
through (e) secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness.
 
“Interest Charges” means, for any period, for the Parent and its Subsidiaries on
a consolidated basis, the sum of (a) all interest, premium payments, fees,
charges and related expenses of the Parent and its Subsidiaries, determined on a
consolidated basis, in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Parent and its Subsidiaries, determined on a
consolidated basis, with respect to such period under capital leases that is
treated as interest in accordance with GAAP.
 
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA for the Measurement Period most recently completed as of such date to
(b) Interest Charges for such Measurement Period.
 
“Leverage Ratio” means, as of any date of determination, a quotient, expressed
as a percentage, the numerator of which shall be the aggregate amount of all
Total Debt of the Parent and its Subsidiaries on a consolidated basis as of such
date and the denominator of which shall be the sum of (a) Adjusted Net Worth of
the Parent and its Subsidiaries on a consolidated basis as of such date plus (b)
the aggregate amount of all Total Debt of the Parent and its Subsidiaries on a
consolidated basis as of such date.
 
“Lien” means any mortgage, security interest, pledge or lien.



9



--------------------------------------------------------------------------------

 
“Measurement Period” means a period consisting of four consecutive fiscal
quarters of the Parent and ending on the last day of the most recently completed
fiscal quarter of the Parent.
 
“Minimum Ratings” shall have the meaning set forth in Section 7.4.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.
 
“Net Proceeds” means, in respect of any Asset Sales by the Parent or any of its
Subsidiaries, the proceeds in cash received by the Parent or any of its
Subsidiaries with respect to or on account of such Asset Sales, net of: (a) the
direct costs of such Assets Sales then payable by the recipient of such
proceeds, (b) sales, use, income and other taxes paid or payable by such
recipient as a result thereof, and (c) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on Debt secured by a
Permitted Lien on the properties subject to such disposition.
 
“Net Worth” means, at any date, the excess of Total Assets at such date over
Total Liabilities at such date.
 
“PEPS Senior Deferrable Notes” means, collectively, the senior deferrable notes
issued in connection with the Premium Equity Participating Security Units.
 
“Permitted Lien” means the Liens permitted or required by Section 9.01 of the
Georgia-Pacific Credit Agreement.
 
“Premium Equity Participating Security Units” means the 17,250,000 7.50% Premium
Equity Participating Security Units (PEPS Units) issued by the Parent in July
1999 for $862,500,000.
 
“Principal Property” means any mill, manufacturing plant, manufacturing facility
or timberlands, owned by the Parent and/or one or more Restricted Subsidiaries
and located within the continental United States of America; provided, however,
that the term “Principal Property” shall not include (a) any such mill, plant,
facility or timberlands or portion thereof (i) which is financed by obligations
issued by a State, a Territory or a possession of the United States of America
or any political subdivision of any of the foregoing, or the District of
Columbia, the interest on which is excludable from gross income of the holders
thereof pursuant to the provisions of Section 103(a)(1) (but only if by reason
of Section 103(b)(4)(E) or (F)) of the Internal Revenue Code of 1954, as in
effect at the time of the issuance of such obligations, or (ii) which in the
opinion of the Parent’s Board of Directors is not of material importance to the
total business conducted by the Parent and the Restricted Subsidiaries,
considered as a whole; or (b) any timberlands designated by the Parent’s Board
of Directors as being held primarily for development and/or sale rather than for
the production of timber; or (c) any minerals or mineral rights.
 
“Required Net Worth” means, at any date, an amount equal to (a) an amount equal
to the sum of (i) 80% of the Net Worth on November 3, 2000 based upon



10



--------------------------------------------------------------------------------

 
the pro forma balance sheet of the Parent delivered pursuant to Section 7.01(j)
of the Georgia-Pacific Credit Agreement, plus (ii) 50% of quarterly net income
(with no deduction for net losses) for the fiscal quarter of the Parent ending
after November 3, 2000 and each fiscal quarter of the Parent thereafter plus
(iii) 100% of the net proceeds of the Parent of new capital stock or other
equity interests issued by the Parent or any Restricted Subsidiary after
November 3, 2000 less (b) the Timber Adjustment Amount.
 
“Restricted Subsidiary” means any Subsidiary of the Parent (a) substantially all
of the property of which is located within the continental United States of
America and (b) which itself, or together with the Parent and/or one or more
other Restricted Subsidiaries, owns a Principal Property.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., and any successor or successors thereto.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more Subsidiaries of such Person, or both, by such
Person.
 
“Timber Adjustment Amount” means $329,000,000, which represents the amount of
adjustments to the Parent’s Net Worth resulting from the redemption of the stock
of the Parent’s timber company and the separation and transfer of the Parent’s
timber business, all of which occurred in the fourth fiscal quarter of the
Parent in year 2001.
 
“Total Assets” means, at any date, without duplication, the total consolidated
assets of the Parent and its Subsidiaries, as determined in accordance with
GAAP.
 
“Total Debt” of any Person means all of the following, whether or not treated as
indebtedness under GAAP: (a) all indebtedness payable within one year from the
date of the creation thereof; (b) all indebtedness payable more than one year
from the date of the creation thereof; and (c) with respect to all indebtedness
payable more than one year from the date of creation thereof, the portions of
such indebtedness that are currently payable. The following shall be excluded
from the definition of “Total Debt”: all indebtedness arising under bank
overdrafts and all indebtedness or obligations of the Parent arising under the
Premium Equity Participating Security Units; provided, however, that on and
after August 16, 2002, all indebtedness of the Parent arising under the PEPS
Senior Deferrable Notes shall be included in the definition of Total Debt.
 
“Total Liabilities” means, at any date, without duplication, the total
consolidated liabilities of the Parent and its Subsidiaries, determined in
accordance with GAAP.



11



--------------------------------------------------------------------------------

 
“Weekly Activity Report” means the report in the form of Exhibit I hereto to be
provided by the Collection Agent in accordance with Section 7.4 of this
Agreement.
 
(b) Section 7.4 of the Secondary Sale Agreement is hereby amended to read in its
entirety as follows:
 
“Section 7.4 Receivables Activity Report. The Collection Agent will provide the
Purchaser with (a) a Receivables Activity Report in the form of Exhibit G no
later than 15 days following each Settlement Date, for so long as the Parent
maintains long term senior unsecured debt ratings of at least (i) BB+ by
Standard & Poor’s and Baa3 by Moody’s or (ii) BBB- by Standard & Poor’s and Ba1
by Moody’s (the “Minimum Ratings”), or (b) a Weekly Activity Report in the form
of Exhibit I on a weekly basis beginning no later than 7 days following the date
on which the Parent fails to maintain such Minimum Ratings and on Monday of each
week thereafter for so long as the Parent fails to maintain the Minimum Ratings.
The Receivables Activity Report will cover the most recently completed
Settlement Period and the Weekly Activity Report will cover the most recently
completed calendar week.”
 
(c) Section 8.2.1(a)(i) of the Primary Sale Agreement is hereby amended to read
in its entirety as follows:
 
“(i) Reserved;”
 
(d) Section 8.2.1(a) of the Primary Sale Agreement is hereby amended by adding
the following new paragraphs (xiv), (xv), (xvi) and (xvii) in their proper
numerical sequence:
 
“(xiv) the Leverage Ratio as of the end of any fiscal quarter of the Parent set
forth below shall be greater than the percentage set forth below opposite such
fiscal quarter:



12



--------------------------------------------------------------------------------

 
Fiscal Quarter Ending On:

--------------------------------------------------------------------------------

  
Percentage:

--------------------------------------------------------------------------------

June 29, 2002
  
72.50%
September 28, 2002
  
70.00%
December 28, 2002
  
70.00%
March 29, 2003
  
70.00%
June 28, 2003
  
67.50%
September 27, 2003
  
67.50%
January 3, 2004
  
65.00%
April 3, 2004
  
65.00%
July 3, 2004
  
65.00%
October 2, 2004
  
65.00%
January 1, 2005
  
65.00%
April 2, 2005
  
65.00%
July 2, 2005
  
65.00%
October 1, 2005
  
65.00%
December 31, 2005
  
65.00%

 
“(xv) the Interest Coverage Ratio as of the end of any fiscal quarter of the
Parent set forth below shall be less than the ratio set forth opposite such
fiscal quarter:
 
Fiscal Quarter Ending On:

--------------------------------------------------------------------------------

  
Ratio:

--------------------------------------------------------------------------------

June 29, 2002
  
2.25 to 1.00
September 28, 2002
  
2.25 to 1.00
December 28, 2002
  
2.50 to 1.00
March 29, 2003
  
2.50 to 1.00
June 28, 2003
  
2.75 to 1.00
September 27, 2003
  
2.75 to 1.00
January 3, 2004
  
3.00 to 1.00
April 3, 2004
  
3.00 to 1.00
July 3, 2004
  
3.00 to 1.00
October 2, 2004
  
3.00 to 1.00
January 1, 2005
  
3.00 to 1.00
April 2, 2005
  
3.00 to 1.00
July 2, 2005
  
3.00 to 1.00
October 1, 2005
  
3.00 to 1.00
December 31, 2005
  
3.00 to 1.00

 
“(xvi) the Adjusted Net Worth, measured as of the end of each fiscal quarter of
the Parent, shall be less than the Required Net Worth, measured at the end of
such fiscal quarter.”
 
“(xvii) until the Leverage Ratio as of the last day of any fiscal quarter of the
Parent ending after the Covenant Effective Date falls below 65%, the Parent
shall not, and shall not suffer or permit any of its Subsidiaries to, create,
incur, assume or suffer to exist, or otherwise become or remain directly or
indirectly liable with respect to, Total



13



--------------------------------------------------------------------------------

 
Debt of the Parent and its Subsidiaries on a consolidated basis the aggregate
principal amount of which at any time outstanding exceeds on a consolidated
basis for the Parent and its Subsidiaries an amount equal to $13,065,000,000
less the aggregate amount of all Net Proceeds received by the Parent and its
Subsidiaries on a consolidated basis at any time after the Covenant Effective
Date from any Assets Sales by the Parent or any of its Subsidiaries.”
 
(e) The list of exhibits appearing immediately after the table of contents of
the Secondary Sale Agreement is hereby amended by adding the following in its
proper alphabetical sequence:
 
“Exhibit I Form of Weekly Activity Report.”
 
(f) The Secondary Sale Agreement is hereby amended by adding the “Form of Weekly
Activity Report,” attached hereto as Schedule A, as Exhibit I to the Secondary
Sale Agreement.
 
SECTION 4.    EFFECTIVE DATE.
 
This Amendment and the amendments to the Agreements shall be effective on the
first date on which the Servicing Agent shall have received the following, each
in form and substance satisfactory to the Servicing Agent:
 
(a) This Amendment, executed by each of the parties hereto;
 
(b) The Second Amended and Restated Fee Letter, dated as of August 30, 2002,
among the Seller, Unisource, the Purchasers and the Servicing Agent with respect
to the payment of certain fees, executed by each of the parties thereto;
 
(c) The Parent’s written confirmation that the Support Agreement remains in full
force and effect after giving effect to the transactions contemplated by this
Amendment; and
 
(d) A certificate from an officer of the Parent certifying that amendments
substantially similar to those in Sections 2 and 3 of this Amendment have been
effected in the Receivables Purchase Agreements dated as of December 19, 2001,
as amended, among G-P Receivables, Inc., as the seller, the Parent, as
collection agent, Blue Ridge Asset Funding Corporation, Corporate Receivables
Corporation, Corporate Asset Funding Company, Inc., Four Winds Funding
Corporation, Victory Receivables Corporation, Citibank, N.A., Commerzbank AG
(New York Branch), The Bank of Tokyo-Mitsubishi, Ltd. (New York Branch),
Wachovia Bank, N.A. and Citicorp North America, Inc., as administrative agent.
 
SECTION 5.    EXPENSES.
 
The Seller and Unisource jointly and severally agree to pay on demand all
reasonable costs and expenses actually incurred in connection with the
preparation, execution, delivery and administration of this Amendment,
including, without limitation, the reasonable fees and



14



--------------------------------------------------------------------------------

 
disbursements of outside counsel to the Purchasers and the Servicing Agent and
the reasonable due diligence expenses of the Servicing Agent or its agent or
representatives.
 
SECTION 6.    EXECUTION IN COUNTERPARTS.
 
This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original, and all of which
counterparts, when taken together, shall constitute but one and the same
agreement.
 
SECTION 7.    GOVERNING LAW.
 
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 
SECTION 8.    SEVERABILITY OF PROVISIONS.
 
Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
SECTION 9.    CAPTIONS.
 
The captions in this Amendment are for convenience of reference only and shall
not define or limit any of the terms or provisions hereof.
 
SECTION 10.    AGREEMENTS TO REMAIN IN FULL FORCE AND EFFECT.
 
This Amendment shall be deemed to be an amendment to the Agreements. All
references to the Agreements in any other agreement or document shall on and
after the Effective Date be deemed to refer to the Agreements as amended hereby.
 
SECTION 11.    NO PROCEEDINGS.
 
Each of the parties hereto hereby agrees that it will not institute against, or
join any other Person in instituting against, the Primary Purchaser any
bankruptcy, reorganization, insolvency or similar proceeding until the date
which is one year and one day since the last day on which any commercial paper
notes or medium-term notes issued by the Primary Purchaser shall have matured.
 



15



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the date first above written.
 
PORTFOLIO RECEIVABLES, LLC
By:
 
/s/    DANNY W. HUFF         

--------------------------------------------------------------------------------

   
Authorized Signatory

 
UNISOURCE WORLDWIDE, INC.
By:
 
/s/    DANNY W. HUFF         

--------------------------------------------------------------------------------

   
Authorized Signatory

 
ASSET SECURITIZATION COOPERATIVE
CORPORATION
By:
 
/s/    JOHN GEVLIN         

--------------------------------------------------------------------------------

   
Name: John Gevlin
Title: Vice President and CFO

 
CANADIAN IMPERIAL BANK OF COMMERCE, as Secondary Purchaser and as Servicing
Agent
By:
 
/s/    JAMES W. LEES         

--------------------------------------------------------------------------------

   
Authorized Signatory

 
By:
 
/s/    CALLUM SUTHERLAND         

--------------------------------------------------------------------------------

   
Authorized Signatory

 
[signatures continue on following page]





--------------------------------------------------------------------------------

 
The undersigned acknowledges that the Support Agreement, dated as of September
30, 1999, by and among the Parent, the Purchasers and the Servicing Agent,
remains in full force and effect after giving effect to the transactions
contemplated by this Amendment.
 
GEORGIA-PACIFIC CORPORATION
 
By:
 
/s/    DANNY W. HUFF         

--------------------------------------------------------------------------------

   
Name: Danny W. Huff
Title:  Executive Vice-President & Chief Financial Officer





--------------------------------------------------------------------------------

 
Schedule A
 
Form of Weekly Activity Report

